DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Objections
Claims 1, 15, and 20 is objected to because of the following informalities:  
Regarding claim 1, the limitation “a control module, wherein the control module has a sensor and a control circuit,, the sensor and the control circuit are placed on two sides of the top rim,,” is suggested to be changed to “a control module, wherein the control module has a sensor and a control circuit, the sensor and the control circuit are placed on two sides of the top rim,” specifically removing the additional commas.
Regarding claim 15, the limitation “teh control circuit” seems to be a typographical error. The limitation will be best understood to be “the control circuit”.  Appropriate correction is required.
Regarding claim 20. The limitation “ractangular” seems to be a typographical error. The limitation will be best understood to be rectangular.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “multiple rim bars” of claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the limitation “same manufacturing process” is unclear given that it is unclear what the manufacturing process is and unclear as to what other element it is suppose to be the same manufacturing process as. The claim will be best understood to mean “wherein the base plate is a single plastic unit made via a 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-9, 12, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2020/0370737 Hereinafter Yang) in view of Clements et al. (US 2018/0259164 hereinafter Clements).
Regarding claim 1, yang teaches a light source (LED strips, Fig. 6); 
a base plate (29, Fig. 2, Paragraph 0083) having a lateral wall (46, Fig. 2, Paragraph 0082), a bottom plate (81-83 , Fig. 2, Paragraph 0083), and a top rim (top rim being the generally flange shaped section also provided in the annotated below), wherein the lateral wall and the bottom plate form a concave container (Fig. 2), wherein the light source is disposed on the bottom plate (in the grooves of the reflector, Fig. 6), wherein a bottom edge of the lateral wall is connected to the bottom plate (Fig. 2), a top edge of the lateral wall is connected to the top rim (Fig. 2); 
a light passing plate (55, Fig. 3) attached to the top edge of the lateral wall (attached is defined to mean joined or connected to something as defined by google dictionary. specifically, the diffusion sheet 5509 sits on the flange section/top rim which is also where the lateral wall meets so the limitation is considered to be met when the device is assembled); and 
a control module (59, Paragraph 0082, Fig. 2), wherein the control module has a control circuit (the driver in the driver housing 59), the control circuit (is on the opposite side of the top rim vs the frame 5511).
Yang fails to teach the specifics of the sensor.
Clements teaches a control module (120 and 304, Fig. 3), wherein the control module has a sensor 120, Fig. 2) and a control circuit (304, Fig. 3), the sensor and the control circuit are placed on two sides of the top rim (402 of 404, Fig. 4A), the control circuit is connected to the sensor via a through hole of the top rim (Paragraph 0033).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have added the sensor and corresponding hole in the top rim of Yang as taught by Clements, in order to provide the required electrical connection while not providing wiring beyond the top rim and frame of the lighting device which could cause issues such as being cut accidentally or being pinched by weight of required elements and to allow for the device to be remotely controlled and prevent interference from the housing of the lighting device between the wireless connection.


    PNG
    media_image1.png
    209
    774
    media_image1.png
    Greyscale


Regarding claim 4, Yang teaches the bottom plate has multiple grooves (83, Figs. 2 and 6) for selectively disposing multiple light strips (Led strips, Fig. 6) of the light source.

Regarding claim 5, Yang teaches a portion of the grooves (the portion of 82 between 83) are not disposed with light strips (Figs. 2 in view of 6).

Regarding claim 6, Yang teaches the grooves are spaced evenly (Fig. 2).

Regarding claim 7, Yang teaches the grooves are separated by multiple rim bars (the portion of 82 between 83, Fig. 2) on the bottom plate.

Regarding claim 8, Yang teaches the bottom plate has multiple auxilary bars (82, Fig. 2) placed perpendicular to the multiple rim bars.

Regarding claim 9, Yang teaches the base plate is made of plastic material (Paragraph 0083).

Regarding claim 10, Yang teaches the base plate (29, Fig. 2) is a single plastic unit made via a same manufacturing process (Paragraph 0083).

Regarding claim 12, Yang teaches the control module is placed in a driver box (59, Paragraph 0082), the driver box is attached outside the lateral wall (its shown connected in Fig. 2), the driver box and the light source are placed on two sides of the lateral wall (Fig. 2  and 6).

Regarding claim 14, Yang teaches the driver box (59, Fig. 2) is a container formed on the base plate. In this apparatus claim, the examiner notes that process limitations with product-by- process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. MPEP 2113. Therefore the driver box being assembled to be on the base plate is considered to meet the requirement of a container formed on the base plate.

Regarding claim 19, yang teaches a limiting cover (rails, Fig. 6), the limiting cover is placed on the top rim and the control circuit on the top side of the rim (Fig. 6).
Yang fails to teach the sensor is placed above a through hole of a limiting cover, the limiting cover is placed on a rim hole of the top rim for keeping the sensor and the control circuit on two sides of the top rim.
Clements teaches the sensor (120, Fig. 2) is placed above a through hole (the hole where 120 is provided), the limiting cover is placed on a rim hole (the hole in 406 where 120 is protruding through, Fig. 2 and 4A) of the top rim for keeping the sensor and the control circuit on two sides of the top rim (Fig. 4A).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have added a hole in the limiting cover and rim hole of Yang as taught by Clements, in order to provide a way for the sensor to be outside of the lighting device thereby reducing interference between the user and the senor.

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2020/0370737 Hereinafter Yang) in view of Clements et al. (US 2018/0259164 hereinafter Clements) and Jiang et al. (US 11287120 Hereinafter Jang).
Regarding claim 2, yang fails to teach the light passing plate is a diffusion plate for diffusing a light of the light source.
Jiang teaches to teach the light passing plate (13 and 30, Figs. 5 and 7) is a diffusion plate for diffusing a light of the light source (Column 6, lines 15-25).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have replaced the lens of yang with the diffusion lens of Jiang, in order to diffuse the light out of the lighting device thereby providing less bright spots as desired for a given application.

Regarding claim 3, Yang fails to teach the light passing plate has multiple lenses corresponding to multiple LED modules of the light source placed respectively below the multiple lenses.
Jiang teaches the light passing plate has multiple lenses (13, Column 6, lines 15-25) corresponding to multiple LED modules (12, Fig. 7) of the light source placed respectively below the multiple lenses.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have added the lenses of Jiang to the LEDs of Yang as taught by Jiang, in order to spread the light from the LEDs over a larger area of the diffusion plate thereby allowing for better scattering of the light.


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2020/0370737 Hereinafter Yang) in view of Clements et al. (US 2018/0259164 hereinafter Clements) and Hutchens et al. (US 2015/0055353 Hereinafter Hutchens).
Regarding claim 11, Yang fails to teach the top edge of the lateral wall has multiple protruding structures for containing glue used for attaching the light passing plate and the bottom plate.
Hutchens teaches the top edge of the lateral wall (112, Fig. 3B) has multiple protruding structures (138a, Fig. 3B) for containing glue (144, Fig. 3B, Paragraph 0062) used for attaching the light passing plate (110, Paragraph 0062, Fig. 1C) and the bottom plate (114, Fig. 1C).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included adding the multiple protruding structures for containing glue for attaching the light passing plate and bottom plate of Yang as taught by Hutchens, in order to provide additional connection between the lens and the bottom plate thereby ensuring that the diffuser of Yang is not damaged if the frame were removed.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable Yang et al. (US 2020/0370737 Hereinafter Yang) in view of Clements et al. (US 2018/0259164 hereinafter Clements) and Huang (US 2010/0135006).
Regarding claim 13, Yang fails to explicitly teach through holes in the base plate.
Huang teaches a through hole (212, Fig. 5, Paragraph 0031) is disposed on the base plate (2, Fig. 5) for disposing a conductive path (41, Fig. 5) to electrically connect the control module (4, Fig. 5) and the light source (3, Fig. 5), wherein the control module has a power circuit (4, Paragraph 0031) for providing a driving current to the light source.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included having a hole in the base plate of Luo as taught by Huang, in order to provide the required electrical connection needed to provide electrical connection between the light source and the driver.

Claim(s) 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2020/0370737 Hereinafter Yang) in view of Clements et al. (US 2018/0259164 hereinafter Clements) and Kung (US 7347582).
Regarding claim 15, Yang teaches the control circuit on the lower side of the top rim, Fig. 2).
Yang fails to teach a manual switch is placed aside the sensor, wherein the manual switch and the control circuit are placed on two sides of the top rim.
Clements teaches the sensor.
Kung teaches a manual switch (18, Fig. 1), wherein the manual switch and the control circuit (the circuitry for controlling the lighting Fig. 1) are placed on two sides of the top rim (the housing body).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have added the manual switch of kung to the lighting device of Yang, in order to provide a way for the user to directly control the lighting device as desired.

Regarding claim 16, Yang fails to explicitly teach a switch.
Kung teaches the manual switch has a rotation switch (18, Fig. 1, Column 2 line 63- column 3 line 6) for continuously adjust a light intensity of the light source.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have added the switch of Kung to the lighting device of Yang as taught by Kung, in order to teach a commonly used switch that is well known in the art.

Regarding claim 17, Yang fails to explicitly teach a switch.
Kung teaches the manual further has a second switch for adjusting a light parameter of the light source (specifically, the light parameter is turning the light on and off; Column 2 line 63- column 3 line 6).

Regarding claim 18, Yang fails to explicitly teach a switch.
Kung teaches the rotation switch is combined with the second switch to form a combination selection to control the light source (specifically, the light parameter is turning the light on and off and allowing the dimming aspect; Column 2 line 63- column 3 line 6).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2020/0370737 Hereinafter Yang) in view of Clements et al. (US 2018/0259164 hereinafter Clements) and Son (US 2018/0038578).
Regarding claim 20, Yang fails to teach the light passing plate is a rectangular plate with four round corners.
Son teaches the light passing plate (300, Fig. 5) is a rectangular plate with four round corners (Fig. 4, Paragraph 0044).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have rounded the corners of the light passing plate of Yang as taught by Son, in order to provide a light passing plate which is aesthetically pleasing and a desired light distribution. 

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Clements et al. (US 2018/0259164) teaches a lighting device with driver outside of the reflective housing and a sensor with hole. Jiang et al. (US 11287120) teaches LEDs, driver housing holes, connecting them, and grooves for the LEDs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC T EIDE/            Examiner, Art Unit 2875